Citation Nr: 0709457	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 17, 1999 
for an award of a total disability rating based on either 
schedular rating for post-traumatic stress disorder (PTSD) or 
extra-schedular rating based on individual employability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for liver disease.

5.  Entitlement to service connection disability due to 
exposure to Agent Orange.

6.  Entitlement to a compensable rating for malaria.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1968 to August 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In an April 2002 decision, the Board (in part) denied the 
veteran's claim of entitlement to a compensable rating for 
malaria.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a January 2003 Order, the 
Court granted a Joint Motion for Remand of the parties and 
vacated the Board's April 2002 decision.  Subsequently, the 
Board remanded the matter in August 2003 and August 2005.

As for the issues of entitlement to service connection for 
hypertension, heart disease, liver disease, and disability 
due to exposure to Agent Orange and entitlement to an 
effective date prior to June 17, 1999 for an award of a total 
rating based on either schedular rating for PTSD or extra- 
schedular rating based on individual employability, these 
issues come before the Board on appeal from a September 2004 
rating decision by a RO of the VA.  The Board previously 
remanded these issues in August 2005. 


FINDINGS OF FACT

1.  The August 1996 rating decision, which continued a 50 
percent evaluation for the veteran's PTSD, was final. 

2.  The veteran filed a claim for an increased rating for his 
service-connected PTSD and total disability based on 
individual unemployability on June 17, 1999.  

3.  Prior to June 17, 1999, it was not factually 
ascertainable that the veteran's service-connected PTSD 
increased in severity so as to meet the criteria for a 
scheduler 100 percent rating. 

4.  Prior to June 17, 1999, it was not factually 
ascertainable that the veteran's service-connected 
disabilities rendered him unable to secure and follow a 
substantially gainful occupation.

5.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service. 

6.  Heart disease was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
heart disease otherwise related to such service. 

7.  Liver disease was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
liver disease otherwise related to such service.

8.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

9.  The veteran does not currently suffer from a disability 
due to exposure to Agent Orange for service connection 
purposes.

10.  The veteran does not currently suffer from a relapse of 
malaria with active residuals.


CONCLUSIONS OF LAW

1.  Prior to June 17, 1999, the criteria for assignment of an 
effective date for a 100 percent evaluation for the veteran's 
service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 
5110, 5107 (West 2002); 38 C.F.R. §§  3.155, 3.157, 3.400, 
Part 4, Diagnostic Code 9411 (2006).

2.  Prior to June 17, 1999, the criteria for assignment of an 
effective date for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities were not met.  38 U.S.C.A. §§ 
1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.340, 3.400, 4.16 (2006).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Heart disease was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Liver disease was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

6.  Disability due to exposure to Agent Orange was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2005);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

7.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2004, July 2004 and March 2006 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2004 and July 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the issue of a 
compensable evaluation for malaria, the appellant's claim for 
an increased rating was denied in an April 2002 Board 
decision, which was vacated by a January 2003 Court Order.  
The Board subsequently remanded the issue in August 2003 and 
directed the RO to comply with the VCAA.  In May 2004, a VCAA 
letter was issued.  The VCAA letter notified the claimant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the veteran's claim being returned to 
the Board for appellant review.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide this issue would not be prejudicial to 
the claimant.  

With respect to remaining issues, the RO provided VCAA notice 
to the veteran in May and July 2004, which was prior to the 
September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issues of an increased rating and earlier 
effective date, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  
        
In the present appeal, the May 2004 and July 2004 VCAA 
letters notified the appellant of what type of information 
and evidence was needed to substantiate the claims.  Further, 
a March 2006 letter to the veteran provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Thus, the 
Board finds that the requirements set forth in 
Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  Based on the 
veteran's assertion that he had applied for disability 
benefits with the Social Security Administration (SSA), in 
August 2005, the Board remanded this case and directed the RO 
to obtain the veteran's SSA records.  In July 2006, the RO 
requested such records from SSA.  In August 2006, SSA replied 
that it had no medical records on file for the veteran.  In 
September 2006, the RO researched the SSA database, which 
also showed that the veteran did not receive SSA disability 
benefits.  That same month, the RO notified the veteran that 
all efforts to obtain SSA records had been exhausted to which 
the veteran never responded.  In September 2006, the RO made 
a formal finding that SSA records for the veteran were 
unavailable.  Thus, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issue concerning a compensable rating for 
malaria, the veteran was afforded VA examinations in October 
1999 and June 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide this issue.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  With respect to the service 
connection issues, as in this case, where there is no showing 
of an injury in service or a link between the veteran's 
current disabilities and his active service, a VA medical 
examination is not necessary.  Thus, the Board finds that 
further examinations are not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to June 17, 1999, for a 100 percent rating for his 
service-connected PTSD.  In the alternative, he claims that 
he should be awarded an earlier effective date due to total 
disability based on individual unemployability (TDIU).  In an 
August 1996 rating decision, the RO continued a 50 percent 
disability rating for the veteran's PTSD.  As the veteran's 
only other service-connected disability was malaria, which 
was non-compensable, the veteran's total combined rating was 
50 percent.  The veteran failed to file a notice of 
disagreement.  Under the circumstances, the August 1996 
rating decision became final.  38 U.S.C.A. § 7105(c).  On 
June 17, 1999, the veteran filed a claim for an increased 
rating for his PTSD and for TDIU.  A September 2004 rating 
decision granted a 100 percent evaluation for the veteran's 
PTSD, effective the date of claim, June 17, 1999.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  The 
first communication received from the veteran following the 
August 1996 rating decision, indicating a desire to seek an 
increased evaluation for his service -connected PTSD as well 
as TDIU was received on January 17, 1999.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The Board notes that in order to establish service connection 
for a total rating based upon individual unemployability due 
to service-connected disabilities, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when one disability is ratable at 60 
or two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service- connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's service-connected disabilities are PTSD, which 
as stated above was evaluated as 50 percent disabling prior 
to June 17, 1999, and for malaria, evaluated as 
noncompensable.  His combined rating is therefore 50 percent 
prior to June 17, 1999.  See 38 C.F.R. § 4.25.  Thus, prior 
to June 17, 1999, the veteran did not meet the schedular 
requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned if unemployable 
by reason of service-connected disabilities.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

With consideration of the above analysis that the August 1996 
rating decision is final, and the first claim for an increase 
for PTSD and TDIU, received thereafter, was received on June 
17, 1999, the general rule, as provided at 38 C.F.R. 
§ 3.400(o)(1), is that the effective date of the award of an 
increased evaluation or TDIU is the date of the veteran's 
claim, June 17, 1999, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded a 
100 percent evaluation for PTSD from June 17, 1999.  
Therefore, the focus of the Board's review is whether it is 
factually ascertainable that the veteran experienced an 
increase in his service-connected PTSD during the year prior 
to June 17, 1999 or met the extraschedular criteria for 
TDIU.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 (1992); 
see also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to June 17, 1999, for a 100 percent 
evaluation for PTSD, it must be factually ascertainable that 
the veteran's service-connected PTSD underwent an increase 
during the year prior to June 17, 1999.  In the alternative, 
in order to meet the extrashedular criteria for TDIU prior to 
June 17, 1999, it must be factually ascertainable that the 
veteran's service-connected disabilities rendered him unable 
to secure and follow a substantially gainful occupation.  In 
making these determinations, the Board will review the 
entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet.App. 511 (1997); Swanson v. West, 12 Vet.App. 442 
(1999).

The veteran's service-connected PTSD has been evaluated under 
the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.129.  
Diagnostic Code 9411 provides that a 100 percent evaluation 
will be assigned for PTSD when there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relative, own 
occupation or own name.  

During the year prior to June 17, 1999, the only medical 
evidence of record are VA treatment records from January 
1999.  A treatment record noted a history of PTSD.  It also 
indicated that during a previous visit, the veteran was 
started on sertraline for depression.  The veteran was not 
given a follow up appointment with the mental health clinic.  
The veteran noted that he felt much better on the sertraline.  
He had more energy, and did not feel the "blahs" like he 
used to.  He noticed no difference in how he had been 
sleeping.  A subsequent treatment record indicated that the 
veteran wanted to hold off on scheduling a further mental 
health assessment.  There is no evidence concerning the 
veteran's ability to follow a substantially gainful 
occupation during the year prior to June 17, 1999.  The 
previous VA examination in July 1996 showed that the veteran 
was employed as a full time wood cutter for his wife's 
company.  There is no indication in the record that his 
service-connected disabilities would have rendered him unable 
to continue this type of employment prior to June 17, 1999.  

A review of clinical records during the year prior to June 
17, 1999 does not show that the PTSD increased so as to meet 
the criteria for a 100 percent rating.  During that period, 
there is no documentation of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relative, own occupation or 
own name.  Moreover, the Board observes that there is no 
evidence showing that the veteran's service-connected malaria 
resulted in significant impairment.  The record also does not 
show that the veteran was unable to obtain and retain 
substantially gainful employment due to the combination of 
this disability and his service-connected PTSD prior to June 
17, 1999.  The Board finds that the veteran's service-
connected disabilities did not preclude substantially gainful 
employment prior to June 17, 1999.  The Board therefore finds 
that the preponderance of the evidence weighs against an 
effective date prior to June 17, 1999, for a 100 percent 
rating for PTSD or TDIU.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis, hypertension and cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Hypertension

The veteran is seeking entitlement to service connection for 
hypertension.  Service medical records are silent with 
respect to any diagnosis of hypertension.  A July 1972 
service examination prior to discharge showed that the 
veteran's blood pressure was 120 systolic over 80 diastolic, 
and there is no indication that that veteran had 
hypertension.  

An October 1999 VA examination that was done to ascertain the 
severity of the veteran's service-connected malaria showed 
that the veteran gave a history of having elevated blood 
pressure in 1984, but did not start medical therapy at that 
time.  Approximately around 1994, the veteran was placed on 
blood pressure medication.  This examination does not provide 
any etiological opinion with respect to the veteran's 
hypertension.  VA treatment record from January 1999 to April 
2005 showed continuing treatment for the veteran's 
hypertension, but, again, gave no etiological opinion.  

Therefore, based on a review of the medical evidence, the 
Board must conclude that service connection for hypertension 
is not warranted.  There is no evidence of hypertension while 
in service, or within one year of discharge of service so the 
service incurrence of hypertension may not be presumed.  
Further, there is no competent medical evidence suggesting a 
link between the veteran's hypertension to service.  
Moreover, based on the veteran's own statements, the first 
indication of hypertension was in 1984, 12 years after his 
discharge from active duty so there is no supporting evidence 
of a continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Heart Disease

The veteran is also seeking entitlement to service connection 
for heart disease.  Service medical records are silent with 
respect to any diagnosis of heart disease.  A November 1971 
x-ray of the chest was normal.  The July 1972 service 
examination prior to discharge showed that the veteran's 
heart was clinically evaluated as normal.  

Private treatment records from June 1994, 22 years after 
discharge from active duty, showed that the veteran suffered 
an acute anterolateral myocardial infarction and underwent a 
percutaneous transluminal cardiac angioplasty.  Private 
treatment records from May 1998 showed that the veteran 
underwent another percutaneous transluminal cardiac 
angioplasty with stent placement.  The October 1999 VA 
examination report provided that the veteran had coronary 
artery disease, but did not provide any etiological opinion.  
VA treatment record from January 1999 to April 2005 showed 
continuing treatment for the veteran's coronary artery 
disease, but gave no etiological opinion.  

Therefore, based on a review of the medical evidence, the 
Board must conclude that service connection for heart disease 
is not warranted.  There is no evidence of heart disease 
while in service, or within one year of discharge of service 
so the service incurrence of arteriosclerosis may not be 
presumed.  Further, there is no competent medical evidence 
linking the veteran's heart disease to service.  Moreover, 
the veteran's first heart attack was in 1994, 22 years after 
his discharge from active duty so there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
a preponderance of the evidence is against the veteran's 
claim for service connection for heart disease.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Liver Disease

The veteran is also seeking entitlement to service connection 
for liver disease.  Service medical records are silent with 
respect to any diagnosis of liver disease.  The  July 1972 
service examination prior to discharge did not give any 
finding of any liver disease.  

An August 1988 VA examination done for residuals of malaria 
found that the liver was not palpable.  A June 1998 private 
lab report showed an abnormal liver function test.  However, 
a January 1999 VA treatment record showed that the veteran 
had normal liver function tests.  Subsequent VA treatment 
records are silent with respect to any treatment for liver 
disease.  A June 2004 VA examination that was also done for 
residuals of malaria showed that there was no evidence of 
enlarged liver or tenderness over the liver.    

Therefore, based on a review of the medical evidence, the 
Board must conclude that service connection for liver disease 
is not warranted.  Although it is unclear whether the veteran 
currently suffers from any liver disease, the Boards finds 
that there is no evidence of liver disease while in service, 
or of cirrhosis of the liver within one year of discharge 
from service so the service incurrence of cirrhosis of the 
liver may not be presumed.  Further, there is no competent 
medical evidence linking any current liver disease to 
service.  Thus, a preponderance of the evidence is against 
the veteran's claim for service connection for liver disease.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Disability due to Agent Orange Exposure

The veteran is also claiming service connection for a 
disability as secondary to his exposure to herbicides while 
stationed in Vietnam.  For purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 
C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, the Bronze 
Star Medal and Three Overseas Bars.  This record shows that 
the veteran served in Vietnam during the applicable time 
period and is therefore presumed to have been exposed to 
herbicide agents.  38 U.S.C.A. 
§ 1116(f).  

Despite notices and requests from the RO to the veteran to 
identify a specific disability, the veteran has not provided 
a specific disability for which he is claiming service 
connection due to Agent Orange exposure nor has the veteran 
submitted any medical evidence in support of his claim.  
While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet.App. 190 (1991).  Significantly, 
the veteran has not claimed that he suffers from one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  
Accordingly, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Moreover, the absence of current evidence of any disability 
due to herbicide exposure also precludes an award of service 
connection on a direct basis.  Exposure to herbicide alone is 
not in and of itself a disability for which service 
connection can be granted.  The Court has indicated that in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Thus, the Board finds the preponderance 
of the evidence is against the veteran's claims for service 
connection for disability due to exposure to Agent Orange.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

IV.  Increased Rating for Malaria

The present appeal also involves the veteran's claim that the 
severity of his service-connected malaria warrants a 
compensable rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system. 3 8 C.F.R. § 4.88b, 
Diagnostic Code 6304.

The veteran filed his current claim for a compensable rating 
in June 1999.  In October 1999, the veteran was afforded a VA 
examination.  The claims file was reviewed.  The examiner 
noted that in 1969, the veteran was diagnosed with malaria.  
However, the veteran had no recurrence of symptoms since 
then.  The veteran stated that he was currently asymptomatic 
and considered this problem to be treated and resolved.  The 
examiner's diagnosis was asymptomatic malaria.  A blood work 
up found no malaria parasites on thick smear. 

In its August 2003 remand, since the Board was remanded this 
issue per the January 2003 Court Order, the Board directed 
the RO to provide the veteran with another VA examination 
since his last examination had been in June 1999.  The 
veteran was afforded another VA examination in June 2004.  
The claims file was reviewed.  On examination, the veteran 
arrived ambulatory with a normal gait and station.  He used 
no assistive devices and his eyes showed no jaundice.  His 
chest was clear and his heart was regular without murmur or 
gallop.  The abdomen showed no organomegaly.  The spleen was 
not palpable.  The liver was not enlarged and there was no 
tenderness over the liver.  The examiner diagnosed the 
veteran with malaria, no active disease for years and no 
apparent residuals.  There appeared to be no damage from 
malaria to the liver or spleen.  There was no effect of any 
residuals of malaria on the veteran's ability to obtain and 
retain substantially gainful employment.   

Therefore, based on the VA examinations, the Board must 
conclude that a compensable evaluation for the veteran's 
service-connected malaria is not warranted.  Both 
examinations found that there was no active disease.  
Moreover, the June 2004 examination found no objective 
evidence of any residuals, such as liver or spleen damage.  
Thus, a preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for his 
service-connected malaria.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
 

ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


